 1   NICHOLAS & TOMASEVIC, LLP
        Craig M. Nicholas (SBN 178444)
 2      Alex Tomasevic (SBN 245598)
        Shaun Markley (SBN 291785)
 3      Ethan Litney (SBN 295603)
     225 Broadway, 19th Floor
 4   San Diego, California 92101 F
     Tel: (619) 325-0492
 5   Fax: (619) 325-0496
     Email: cnicholas@nicholaslaw.org
 6   Email: atomasevic@nicholaslaw.org
     Email: smarkley@nicholaslaw.org
 7   Email: elitney@nicholaslaw.org
 8 LAGUARDIA LAW, APC
      Eric A. LaGuardia (SBN 272791)
 9 402 West Broadway, Suite 800
   San Diego, California 92101
10 Tel: (619) 655-4322
   Fax: (619) 655-4344
11 Email: eal@laguardialaw.com

12   Attorneys for Plaintiff
13                        UNITED STATES DISTRICT COURT
14                     SOUTHERN DISTRICT OF CALIFORNIA
15 GERALD MCGHEE, an individual, on CASE NO. 17-cv-00586-AJB-KSC
16
   behalf of himself and all others
   similarly situated,                   PLAINTIFF'S REPLY
17                                       MEMORANDUM OF POINTS AND
                              Plaintiff, AUTHORITIES IN SUPPORT OF
18         vs.                           MOTION FOR CLASS
                                         CERTIFICATION
19 NORTH AMERICAN BANCARD,

20 LLC,                                  Judge:      Hon. Anthony J. Battaglia
                                         Magistrate: Hon. Karen S. Crawford
21
                        Defendants.      Date:      March 24, 2021
22                                       Time:      2:00 p.m.
23
                                         Courtroom: 4A

24

25

26

27

28
                                                            17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   I.     INTRODUCTION
 2          These facts are undisputed: NAB rolled out “PayAnywhere,” nationwide, as
 3   a pay-only-as-you-process (or “Pay as you go”) service with no recurring out of
 4   pocket fees. It then decided to change the pricing plan, nationwide, by adding a $3.99
 5   inactivity fee, retroactively in many cases, to a particular and ascertainable group of
 6   customers, including Plaintiff. NAB further decided that the way to warn people
 7   about the new fee was via bulk emails that it knew up to 80% of its customers would
 8   never read. Declaration of Eric LaGuardia, ¶ 2, Ex. 1 (Lin Depo. Tr.), 38:3-25.
 9          In short, this is a typical consumer bait and switch case where most of the
10   important facts are undisputed and can be tried in a few days. Thus, this case is
11   ideally suited for class treatment. Defendant’s arguments to the contrary rely on
12   distractions away from the core issues, attempts to manufacture individual issues
13   where none exist, and the heralding of alleged “facts” that are either insignificant at
14   this stage, or were sprung on Plaintiff at the last minute in violation of discovery
15   rules. Defendant’s tactics should be ignored, and Plaintiff’s motion granted.
16   II.    OBJECTIONS TO DEFENDANT’S EVIDENCE
17          A.    The Court Should Strike or Disregard Certain Evidence in The
18                Declaration of Erica Lin Offered in Support of NAB’s Opposition
19          As a threshold matter, Plaintiff objects to the Declaration of Erica Lin and
20   several exhibits attached thereto. Documents and information included in the Lin
21   Declaration should have been disclosed months before NAB filed its Opposition.
22   Further, Ms. Lin’s declaration includes many statements that substantially lack
23   foundation, and she impermissibly deviates from her prior testimony as a Rule
24   30(b)(6) witness. In any event, healthy skepticism is warranted.
25          On July 15, 2020, After a lengthy meet and confer process, Judge Crawford
26   issued an Order requiring NAB to provide supplemental responses to Plaintiff’s
27   Second Set of Requests for Production (including Request No. 5 for all documents
28   describing inactivity fees provided to persons seeking to obtain a card reader until
                                        1                   17-cv-00586-AJB-KSC
           PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   the present, and Request No. 16 for all versions of the PayAnywhere website prior
 2   to December 31, 20161), to state whether any documents were being withheld on the
 3   basis of any objection, and to complete its document production by August 20, 2020.
 4   Doc. 80. Declaration of Eric LaGuardia, ¶ 3, Ex. 2. On July 29, 2020, NAB stated
 5   that all responsive documents in NAB’s possession, custody, or control have been
 6   produced. Id. at ¶ 4, Ex. 3. But despite the Court order to complete production, and
 7   NAB’s ostensible confirmation of the same, the Lin Declaration now adds several
 8   documents that NAB produced long after August 20, 2020, including several
 9   produced on the day of their Opposition.2 LaGuardia Decl., ¶ 5, Ex. 4; ¶ 8, Ex. 6.
10         Specifically, Exhibit L, which is not Bates stamped, was never produced to
11   Plaintiff, despite being responsive to at least Request No. 5. LaGuardia Decl., ¶ 7.
12   Exhibit M was provided at 9:19 PM on the date NAB filed their opposition. Id., at ¶
13   5. Exhibit J, despite being responsive to at least Requests 5 and 16, was produced by
14   NAB on October 8, 2020, eight days before Plaintiff’s deadline to move for class
15   certification. LaGuardia Decl., ¶ 8, Ex. 6. Finally, it appears Exhibit Q was never
16   provided to Plaintiff, notwithstanding its BATES number. Id. at ¶ 9. These
17   responsive documents should have been timely provided to Plaintiff pursuant to the
18   Court’s own Order.3 As the Court is no doubt aware, this conduct violates the rules
19
     Pursuant to NAB’s own characterization of the parties’ agreement, Request 16 was
     1

20 limited to “All versions of the PayAnywhere website regarding pricing or the cost
   of the card reader, which would include terms and conditions, from March 23, 2014
21 to December 31, 2016.” See LaGuardia Decl., ¶ 4, Ex. 3.

22   Relatedly, on March 9, 2020, NAB provided a verified response to Plaintiff’s
     2

   Interrogatory No. 5, which asked NAB to describe all actions taken by NAB to inform
23 persons who obtained card readers that they will be charged inactivity fees. Id. The
   Lin Declaration also includes information and documents referencing events that
24 were never reflected in NAB’s verified response to Interrogatory No. 5, and were not
   timely disclosed in this action prior to NAB’s Opposition. And, to date, NAB has
25 never amended Interrogatory No. 5. LaGuardia Decl., ¶ 6, Ex. 5.
     3
26   Additionally, Plaintiff served a Rule 30(b)(6) deposition notice with the ninth and
   last topic specified as "[t]he efforts undertaken by Defendant to preserve, find, and/or
27 produce relevant documents in this matter." LaGuardia Decl., ¶ 10, Ex. 7. Only after
   the Court issued an Order requiring NAB to provide a date for a 30(b)(6) witness
28 relating to this topic did NAB's 30(b)(6) deposition finally commence on November
                                       2                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   of discovery and disclosure under the Federal Rules of Civil Procedure. See
 2   generally Hon. Anthony J. Battaglia, U.S. District Judge, Disclosure and Discovery
 3   Manual Under Federal Rules Of Civil Procedure, (2019 Ed.) ("Battaglia Manual"),
 4   pp. 79-89, 159-163.
 5         Ms. Lin’s declaration also lacks foundation in several respects, and deviates
 6   from her testimony as NAB’s 30(b)(6) witness. Despite testifying repeatedly at
 7   NAB's 30(b)(6) deposition4 that she had no knowledge regarding the timing and
 8   implementation of certain of NAB’s policies, representations, and terms and
 9   conditions, Ms. Lin’s declaration in Opposition to Plaintiff’s motion conveniently
10   fills in the gaps in her prior testimony and NAB’s prior discovery responses. For
11   example, when asked whether she “was aware of a terms and conditions document
12   that predates October 3, 2018 where the pricing and the user agreement are printed
13   directly on the terms and conditions without having to go through another link?” Ms.
14   Lin responded “I’m not aware.” LaGuardia Decl., ¶ 2, Ex. 1, 65:10-18. Ms. Lin is
15   now confident that the terms and conditions document dated October 3, 2018 went
16   live on the website in late 2017. Doc. 94-2, ¶ 24. This distinction is highly relevant
17   to this action, and Plaintiff should not be learning about this for the first time in
18
     5, 2020. Doc. 80, LaGuardia Decl., ¶ 11, Ex. 8. However, when Plaintiff's counsel
19   was ready to depose NAB on this ninth specified topic, which would include the
     alleged server change precluding production of NAB's website versions in their
20   native format, among other issues, counsel for NAB stated that it was too late for
     this third designated witness who was to testify at that time and that the deposition
21   would have to be rescheduled for completion on another date. Id. at ¶ 12. Despite
     Plaintiff's efforts to secure a date to finish, and NAB’s statement when it unilaterally
22   stopped the 30(b)(6) deposition that it would provide the deponent the following
     Monday (November 9th) but never did, NAB then changed its tune and instead
23   indicated it disputed the scope allowed for the remainder of the 30(b)(6) deposition,
     and did not provide Plaintiff another date until mid-December, 2020 (i.e., after the
24   instant motion would be fully briefed). These vagaries smack of an effort to avoid
     having to explaining NAB’s discovery issues until after this motion is resolved.
     4
25     NAB designated Erica Lin as NAB's 30(b)(6) witness regarding topics including,
     among other things, the timing and content of all representations made to the public,
26   customers, or potential customers regarding PayAnywhere pricing and
     implementation of its $3.99 "inactivity fee," including via website, advertisements,
27   correspondence, sales collateral, promotions, or other marketing efforts since March
     24, 2013, and changes regarding terms and conditions related thereto. LaGuardia
28   Decl., ¶ 10, Ex. 7.
                                       3                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   NAB’s opposition. NAB had a duty to produce a knowledgeable Rule 30(b)(6)
 2   witness, and should be bound to Ms. Lin’s former testimony as such.5
 3           Finally, many of the contentions in Ms. Lin’s declaration lack foundation with
 4   some constituting improper lay opinion testimony. For example, Ms. Lin makes a
 5   number of statements about which declarants opened emails and when. See Doc. 94-
 6   2, ¶ 28. Ms. Lin provides no foundation for her personal knowledge of these alleged
 7   facts, no documents to support her claims, and her stated positions and qualifications
 8   are similarly unavailing. See 94-2, ¶ 1-2; Fed. R. Evid. 602. Further, Ms. Lin’s
 9   testimony relating to Exhibit P similarly lacks foundation or constitutes improper
10   lay opinion. See 94-2, ¶ 1-2; Fed. R. Evid. 702. It is unclear how Ms. Lin’s opinion
11   as to the function and capabilities of the Internet Archive’s Wayback Machine are
12   rationally based on her perception as a witness and are not scientific or technical
13   knowledge within the scope of Rule 702. Fed. R. Evid. 701; U.S. v. Durham, 464
14   F.3d 976, 982 (9th Cir. 2006).6
15           In summary, Ms. Lin’s declaration is highly problematic, and the Court should
16   strike or disregard substantial portions of testimony and exhibits contained therein.
17   III.    THE COURT SHOULD CERTIFY THE PROPOSED CLASS
18           A.    Plaintiff’s Claims Are Typical
19           NAB cannot deny the simplicity of the case and Plaintiff’s theories, so it
20   resorts to confusing the issues and focusing on the irrelevant, especially when it
21   comes to “typicality.” NAB starts by citing oft-quoted language from our Circuit
22   noting that certification may not be appropriate if the representative is “preoccupied
23
     5
     See Battaglia Manual, p. 111 (citing Harris v. New Jersey, 259 F.R.D. 89, 92
24 (D.N.J. 2007); Guifu Li v. A Perfect Day Franchise, Inc., 2011 WL 3895118, at *4
   (N.D. Cal. Aug. 29, 2011) (ordering evidentiary/issue sanctions at class certification
25 for Rule 30(b)(6) misfeasance); Kartagener v. Carnival Corp., 380 F. Supp. 3d 1290,
   1299–300 (S.D. Fla. 2019) (“Defendant is bound by the testimony of its corporate
26 representative, which naturally includes the absence of information that witness
   could provide in response to Plaintiff's questions.”).
27
     6
      Notably, Ms. Lin ignores that the website capture in question states “© 2018
28   PayAnywhere, LLC.” See Doc. 94-2, 236.
                                         4                   17-cv-00586-AJB-KSC
            PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   with defenses unique to it.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th
 2   Cir. 1992). But NAB never identifies what “defense” it is talking about. NAB never
 3   articulates any defense, like “statute of limitations” or “laches,” that will allegedly
 4   swamp the trial here.
 5         What NAB is really doing, rather, is harping on irrelevant factual differences
 6   to attack typicality. But “[t]ypicality refers to the nature of the claim or defense of
 7   the class representative, and not to the specific facts from which it arose or the relief
 8   sought.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 984-85 (9th Cir.
 9   2011) (internal citation and quotation marks omitted, emphasis added). “Differing
10   factual scenarios resulting in a claim of the same nature as other class members does
11   not defeat typicality.” Id. at fn. 9, citing Hanon, 976 F.2d 497, 508 (9th Cir. 1992).
12         Here, NAB first must mischaracterize the nature of Plaintiff’s case to try to
13   make factual differences important. For instance, NAB attempts to recast the case
14   when, without relevant citation, it says that “Plaintiff’s counsel claims the putative
15   class members were induced…based on representations found on NAB’s website
16   that merchants would not be charged [fees]…” Oppo at 11:1-8. That statement is
17   technically true. Plaintiff’s counsel7 does assert that some class members were
18   misled by the website.
19         But the website is not the nature of Plaintiff’s case. The nature of Plaintiff’s
20   case, rather, is a bait and switch – that NAB gave one uniform and undisputed set of
21   promises about pricing to an ascertainable group of customers, and then it switched
22   the pricing on them after they had already signed up. The evidence is uncontroverted
23   that all Class members, including Mr. McGhee, signed up for PayAnywhere under
24   one uniform pricing plan, regardless of the how they received the pricing. I.e.,
25   Plaintiff’s theory of the case is agnostic to the format the original promises took
26

27  As a threshold matter, what “Plaintiff’s counsel claim” is not admissible evidence.
     7
   What matters is what Plaintiff claims about the nature of Defendant’s behavior and
28 how he will prove it at trial.
                                       5                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   (website versus phone call versus any other modality) because the representations
 2   were always the same in all forms.
 3         Importantly, NAB itself expressly confirmed what should already be obvious
 4   – that of course the representations were uniform when, here, we are talking about
 5   the nationwide pricing plan for the entire PayAnywhere program. LaGuardia Decl.,
 6   ¶ 12, Ex. 9 (Jones 30(b)(6) Depo.), Ex. 11, 57:17-58:18; 59:24-60:21 (Mr. McGhee’s
 7   pricing, as confirmed by his online application, was the same for everyone
 8   nationwide). And NAB never offers any evidence to suggest that McGhee did not
 9   really hear or really care about the pricing. C.f. LaGuardia Decl., ¶ 14, Ex. 10 at
10   47:14-24; 49:22-50:12 (McGhee, rather, confirms the pricing plan as told to him).
11   NAB fails to refute that class members’ claims are “fairly encompassed by the
12   named plaintiffs’ claims.” Sprague v. Gen. Motors Corp., 133 F.3d 388, 399 (6th
13   Cir. 1998).
14         Ultimately, the websites NAB mentions are merely evidence (undisputed at
15   that) of the one (again undisputed) pricing plan.8 That pricing plan was identical for
16   everyone in the class, until NAB indisputably changed it, including for Mr. McGhee,
17   when it added the “inactivity fee.” And NAB changed the original pricing in the
18   same way for everyone: by adding the same amount ($3.99) under the same title
19   (“inactivity fee”) at the same interval (monthly) and according to the same formula
20   (failure to use the service over a 12-month period).
21         In summary, typicality is determined with reference to the NAB's conduct and
22   the plaintiff's legal theory. Wagner v. NutraSweet Co., 95 F.3d 527, 534 (7th
23   Cir.1996). The conduct here–the changing of the pricing program–is undisputed.
24   And plaintiff’s legal theory–that this was an improper bait and switch–will be argued
25

26   In fact, we might not even need the websites at trial when Defendant’s employees
     8

   confirm again on the stand that there was only one original and unform pricing plan
27 nationwide and that it was represented “consistently” to everyone throughout its
   lifespan, i.e. until it was changed by adding the (again uniform) $3.99 fee. LaGuardia
28 Decl., ¶ 14, Ex. 9, 58:13-59:23, 61:4-62:20, 66:3-67:3.
                                       6                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   equally for everyone in the class. The typicality prong is, therefore, satisfied.9
 2             B. Plaintiff Satisfies the Minimal Standard for Adequacy
 3          NAB fails to establish any significant or irreconcilable conflict among
 4   Plaintiff, his counsel, or the class, so it focuses instead on trying to establish that
 5   Plaintiff somehow will not be “vigorous” in his prosecution of this matter. Cf. Ellis,
 6   657 F.3d at 985 (confirming the two-prong test for adequacy). But NAB’s attacks
 7   on the second “adequacy” sub-prong fail.
 8          First, how many times a witness answered “I don’t know” or “I don’t
 9   remember” at a deposition is simply not part of the inquiry and NAB cites no case
10   saying otherwise. Indeed, if counting answers did matter, NAB would certainly not
11   fare well. NAB’s own witnesses, including their 30(b)(6) witnesses, gave “I don’t
12   know” responses dozens of times in their much shorter depositions. See, e.g.,
13   Laguardia Decl., ¶ 14. Indeed, this testimony about emails sent to merchants about
14   the inactivity fee, from NAB’s own Director of Marketing who was later designated
15   as a Rule 30(b)(6) representative, demonstrates why it is dangerous for NAB to make
16   this a memory contest:
17       Q.· So if merchants were emailed more than once, why would that have
18       been?
         MR. STEINMAN:· Same objections.
19       THE WITNESS:· I can't speak to circumstances years ago.· I just don't know.
20       Q.· Who would be the best person to ask that?
21       MR. STEINMAN:· Vague and ambiguous. You can answer.
22
     9
23     The only other fact that Defendant cites is that Mr. McGhee does not remember
     receiving a card reader. Defendant then argues that this renders him atypical because
24   not having a card reader – if true- allegedly precluded him from making a transaction
     that could have stopped the inactivity fee from being charged. First, Defendant’s
25   statement is factually incorrect. PayAnywhere worked by swiping or by keying in
     the card numbers manually. LaGuardia Decl, Ex. 11, 48:14-21; Doc 84-2, Ex. 4
26   (internal pricing sheet confirms a “keyed” transaction option). No card reader was
     ever necessary. Id. Second, Defendant’s statement is totally irrelevant. The class,
27   by definition, is only made up of people who did not process a transaction in 12
     months. Neither the proposed class definition nor any of the legal claims rise and
28   fall on why class members did not process any transactions in that time.
                                       7                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1        THE WITNESS:· I think if anybody was gonna remember, it would be me,
 2        and I just don't.

 3
     LaGuardia Decl., ¶ 14, Ex. 11, 104:5-15.

 4
            To the extent NAB really is claiming that Mr. McGhee is not committed to

 5
     this case or does not understand his obligations as a class representative, it is again

 6
     mistaken. Mr. McGhee has stuck through this case for years, including through

 7
     NAB’s unsuccessful appeals and motions for reconsideration, all for the prospect of

 8
     getting back a couple of $3.99 charges. To be sure, Mr. McGhee already confirmed

 9
     that he provided “detailed information for the Complaint.” Doc. 84-4, ¶ 9. He

10
     answered and verified numerous rounds of discovery, provided all of his documents,

11
     contributed his personal knowledge where required. Id. at ¶¶ 9-10; LaGuardia Decl.,

12
     Ex. 10, 55:5-8; 56:7-12. He sat for an all-day deposition, suffering through opposing

13
     counsel suggesting to his face that he must be senile. Id., at 24:7-26:12.10 And

14
     contrary to NAB’s suggestion otherwise, he prepared for that deposition for many

15
     hours, over multiple sessions, including by working with his attorneys to prepare.

16
     Id., 22:21-24; 54:13-20. In short, Mr. McGhee certainly understands his obligations

17
     as a class representative and has honored those obligations over these years. Doc.

18
     84-4, ¶ 11.

19
            C.     Common Questions Predominate the UCL Fraudulent Claim

20
            NAB argues that individual issues predominate primarily because reliance

21
     under the UCL cannot be presumed where large numbers of class members were not

22
     exposed to the challenged conduct. NAB claims both that insufficient members of

23
     10
        To the extent Defendant may be suggesting that Plaintiff is not credible, the
24   threshold for disqualifying a class representative or supposed credibility issues is
     very high. CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721, 724–25
25   (7th Cir. 2011) (“For an assault on the class representative's credibility to succeed,
     the party mounting the assault must demonstrate that there exists admissible
26   evidence so severely undermining plaintiff's credibility that a fact finder might
     reasonably focus on plaintiff's credibility, to the detriment of the absent class
27   members' claims.”). Nothing Defendant cites meets this threshold. Indeed, it would
     be reasonable to question the credibility of anyone who claims to remember perfectly
28   every detail about a sales call they received seven years prior.
                                        8                   17-cv-00586-AJB-KSC
           PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   the class were exposed to the representations, and that its representations materially
 2   changed over time. NAB is wrong on both counts.11
 3         First, the “challenged conduct” is a uniform pay-as-you-go pricing plan. NAB
 4   does not refute that everyone was originally exposed to the same pricing plan.
 5   Again, there was only one pay-as-you-go plan that existed. I.e., there is no evidence
 6   in the Opposition or in logic that consumers somehow signed up for PayAnywhere
 7   without knowing the price of it. To be sure, NAB’s own evidence demonstrates that
 8   all members of the class were nonetheless required to view the same written
 9   embodiments of that one pricing plan as part of the process of becoming a
10   PayAnywhere merchant.
11                1. At a Minimum, The Entire Class Viewed the Same Representations
12                   in the PayAnywhere Application
13         NAB does not attempt to dispute that the PayAnywhere application itself
14   required merchants to view representations that the PayAnywhere service had no
15   monthly fees and no monthly minimums, and that these representations were never
16   corrected. See Doc. 84-1 (Motion), 18. While NAB argues that class members “were
17   potentially exposed to many different PA websites, Pricing Pages, User Agreements,
18   blog posts and direct emails regarding the inactivity fee,” conspicuously absent is
19   any argument that that the PA Application changed at any time. See Doc. 94
20   (Opposition), 27; see also Docs 19 (5/15/2017 Harwood Decl.), 60-1 (8/22/2019 Lin
21   Decl) (Both confirming that “to become a PayAnywhere merchant … at any time, a
22   merchant must go to the PayAnywhere website – ‘payanywhere.com’” – and
23   complete an application.). The uniform representations regarding the lack of
24   monthly fees or monthly minimums were made to the entire class, and have not
25
     NAB’s suggestion that all class members must be exposed is an overstatement, as
     11

26 the Ninth Circuit has found that predominance may be defeated where “large numbers
   of class members” were never exposed to the challenged conduct, “as even a well-
27 defined class may inevitably contain some individuals who have suffered no harm as
   a result of a defendant’s unlawful conduct. Torres v. Mercer Canyons Inc., 835 F.3d
28 1125, 1136 (9th Cir. 2016).
                                       9                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   changed during the class period. Therefore, class members’ reliance can be
 2   presumed, and thus individualized issues relating to reliance cannot predominate.
 3                2. Class Members Were Subject to NAB’s Pervasive National
 4                   Marketing with Materially Similar Misrepresentations
 5         Again, the price was the same nationwide until NAB changed it, nationwide.
 6   The websites Defendant spends so much time on only confirm this and the pay-only-
 7   for-what-you-process nature of the original pricing plan. Indeed, the authenticated
 8   historical screenshots of the PayAnywhere website demonstrate that NAB made
 9   essentially the same material representations between 2011 and 2016 (as apparently
10   even as late as 2018), including that PayAnywhere had no monthly fee and no
11   monthly minimum, that merchants “[p]ay only when you process … [w]e don’t
12   require you to process a minimum amount each month and there are no setup,
13   cancellation, or monthly fees,” that there was “[n]ever a [m]onthly [f]ee or
14   [m]inimum” (emphasis added), that the service had “one low rate per swipe with no
15   monthly fees,” and that the service had “no setup, monthly, or hidden fees.” See Doc.
16   84-2, Ex. 2 (Rosenburg Affidavit).12
17   12
       NAB’s challenges to the accuracy of Plaintiff’s authenticated webpages from the
18   Wayback Machine are meritless and further underscores its discovery abuses in this
     action. Firstly, “[i]nadmissibility alone is not a proper basis to reject evidence
19   submitted in support of class certification.” Sali v. Corona Reg'l Med. Ctr., 909 F.3d
     996, 1004 (9th Cir. 2018). Secondly, the Ninth Circuit has held an affidavit from the
20   Internet Archive is sufficient for proper authentication of webpages from the
     Wayback Machine and has relied upon the Wayback Machine’s accuracy even
21   without such an affidavit. Memory Lane, Inc. v. Classmates, Inc., 646 F. App'x 502,
     504 (9th Cir. 2016); see Monster Energy Company v. City Beverages, LLC, 940 F.3d
22   1130, 1140, n. 3 (referencing content of former webpages found on the Wayback
     Machine). NAB’s authority to the contrary is inapposite. See Rutherford v. Evans
23   Hotels Inc., 2020 WL 5257868, at *12 (S.D. Cal. Sept. 3, 2020) (Sustaining
     objection to the website record because the method of obtaining the pages did not
24   meet the standards of the Internet Archive’s Wayback Machine); Mycoskie, LLC v.
     Ebuys, Inc., 293 F.Supp.3d 1076, 1084 (C.D. Cal. 2017) (Finding unauthenticated
25   webpages from Internet Archive containing different language from produced
     documents did not create a triable issue of fact in opposing motion for summary
26   judgment). Further, NAB simultaneously attacks the Wayback Machine webpages
     while refusing to produce versions of its website other than several versions of a
27   single page (http://www.payanywhere.com/blog/ merchant-faq-what-is-an-
     inactivity-fee, not the PayAnywhere main page or “pricing” page) printed from the
28   Wayback Machine. After the Court compelled NAB to provide further responses
                                      10                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1         While NAB’s representations to the class were not identical throughout the
 2   class period (other than those contained in the PA Application, as discussed above),
 3   they do not need to be, they only must be similar. As the Ninth Circuit has
 4   recognized, “[t]he class action mechanism would be impotent if a defendant could
 5   escape much of his potential liability for fraud by simply altering the wording or
 6   format of his misrepresentations across the class of victims.” In re First Alliance
 7   Mortgage Co., 471 F.3d 977, 990, 992 (9th Cir. 2006); see Shien v. Canon U.S.A.,
 8   Inc., 2010 WL 3170788, at *7 (C.D. Cal. Aug 10, 2010) (Despite evidence of
 9   numerous models of a consumer product with differing misrepresentations, the
10   Central District was “unpersuaded that these variations are the type of material
11   variation in defendant's representations … that would render fraud-based claims
12   unsuitable for class treatment,” as the messages were “substantially similar.”); Fed.
13   R. Civ. P. 23(b)(3) advisory committee’s note (“[A] fraud perpetrated on numerous
14   persons by the use of similar misrepresentations may be an appealing situation for
15   a class action ... [unless] there [is] material variation in the representations made or
16   in the kinds or degrees of reliance by the persons to whom they were addressed.”)
17   (emphasis added); see also Torres, 835 F.3d at 1137-38.
18         NAB’s suggestion that the representations are materially different is absurd,
19   and its referenced authority is in no way “exactly like” the instant action, but it is
20   rather highly distinguishable. In Berger v. Home Depot USA, Inc., 741 F.3d 1061,
21   1069 (9th Cir. 2014), the defendant disputed both the existence and content of signs
22   at Home Depot stores across California, and there was a related complication about
23   the varying oral representations made to the in-person customers. Neither of these
24   problems exist here given that the representations were about something as
25
   to Plaintiff’s Requests for Production, NAB confirmed pages they find helpful
26 printed from the Wayback Machine were “provided to persons seeking to obtain a
   card reader.” Despite this, NAB has since refused to admit that other Wayback
27 Machine pages “reflected the content” of the pages as they originally appeared,
   forcing Plaintiff to obtain an affidavit from the Internet Archive to authenticate the
28 pages for this motion. See LaGuardia Decl., ¶ 14, Ex. 12; see Doc. 84-2, Ex. 2.
                                      11                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   fundamental as the entire pricing structure for NAB’s service and that the pricing
 2   was repeated consistently in all formats. NAB’s reliance on Perrine v. Sega of
 3   America, Inc., 2015 WL 2227846, at *2-3 (N.D. Cal. May 12, 2015) is even more
 4   inapposite, as the alleged misrepresentation were based off of a small number of in-
 5   person demonstrations of an inchoate video game that included features that never
 6   made it into the final product, and there was no attempt or reasonable method offered
 7   to limit the class or ascertain which video game enthusiasts viewed these
 8   demonstrations. Here, by contrast, NAB admits that class members were told the
 9   same price and had to visit its website and complete its uniform application.13
10            D. Common Questions Predominate Under the UCL Unfairness
11                Prong and Under Plaintiff’s Claim for Unjust Enrichment
12         In addition, as described below, NAB fails to demonstrate that individual
13   issues predominate in Plaintiff’s claims under the UCL unfairness prong and for
14   unjust enrichment, as the adequacy of NAB’s emails is a merits issue subject to
15   common proof, and NAB misstates the UCL unfairness prong.
16                1. NAB’s Emails to the Class Do Not Constitute Sufficient Notice,
17                   And in Any Event Their Adequacy Subject to Common Proof
18         Whether NAB’s purported emails to the class members concerning the
19   inactivity fee allow NAB to avoid liability under the UCL unfairness prong or as
20
     13
21     The cases cited by NAB that actually involve websites are equally unavailing. Ehret
     v. Uber Techs, Inc., 148 F.Supp.3d 884, 900 (N.D. Cal. 2015), involved an alleged
22   misrepresentation on Uber’s website and blog posts, where the Northern District
     correctly recognized that Uber patrons are not required to visit Uber’s website, much
23   less its blog posts, to obtain a ride from an Uber driver. Similarly, in Glibert v.
     MoneyMutual, LLC, 318 F.R.D. 614, 626 (N.D. Cal. 2016), the Northern District
24   specifically noted that there was insufficient evidence of classwide exposure as “the
     record before the Court demonstrates that the [misrepresentation] is not set forth, let
25   alone referenced, on the home page of the MoneyMutual.com website.” Here, by
     contrast, the misrepresentations were as to the undisputed price and as located on the
26   PayAnywhere home page, which NAB admits class members had to visit, and was
     also present on the PayAnywhere pricing page, which, unlike the blog posts at issue
27   in Ehret (and ironically offered by NAB in an attempt to create individualized issues),
     is perhaps the one other PayAnywhere website potential merchants would be
28   expected to view.
                                      12                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   unjust enrichment is a merits issue. Given that NAB admits the emails are form in
 2   nature (see Doc. 94-2, ¶¶ 16-17), the effect of these emails is subject to common
 3   proof, and therefore does not raise individualized issues that defeat certification.14
 4                2. NAB Misstates the UCL Unfairness Prong Standard
 5         NAB argues that Plaintiff must meet the three-pronged FTC Act test
 6   referenced in Camacho v. Automobile Club of Southern California, 142 Cal.App.4th
 7   1394 (2006), to demonstrate a violation of the unfairness prong of the UCL. NAB
 8   ignores that the Ninth Circuit has explicitly rejected Camacho’s use of the FTC Act
 9   test in the consumer context, which this District has repeatedly recognized. Lozano
10   v. AT&T Wireless Services, Inc., 504 F.3d 718, 736 (9th Cir. 2007) see, e.g., In re
11   Qualcomm Litig., 2017 WL 5985598, at *6 (S.D. Cal. Nov. 8, 2017) (“There are
12   three primary consumer tests: (1) the ‘tethering test,’ … (2): the ‘balancing test,’ …
13   and (3) the FTC test which requires … an injury that consumers themselves could
14   not have reasonably avoided [citing Camacho]. Pending resolution of the issue by
15   the California Supreme Court, the Ninth Circuit has approved the use of either the
16   balancing or tethering tests in consumer actions.”) (emphasis added). Therefore,
17   no individualized issues relating to avoidability prevent class certification.
18             E. Class Members Need Not Demonstrate Individual Standing
19         NAB summarily claims that “many of the putative class members were
20   undeniably informed of the facts Plaintiff claims NAB concealed…[t]hus, these
21   14
        Ultimately, NAB’s emails simply do not constitute adequate notice to begin
22   charging the class members inactivity fees. This Court and the Ninth Circuit have
     found that filling out an application to become a merchant, one needs to accept the
23   Terms and Conditions of Merchant Services Agreement, which this Court has found
     NAB is neither a party to nor a third-party beneficiary of. Doc. 70 (Order Denying
24   NAB Motion to Strike). Further, even if NAB were a party to the Terms and
     Conditions agreed to by Class Members (it is not), Global Direct (an actual party to
25   the agreement) is the party that is allowed to modify fees pursuant to the Terms and
     Conditions. Doc 60-1, Ex. B, ¶ 17. However, even Global Direct must provide “a
26   minimum of thirty (30) days advanced notice … in the case of any fee increase or
     introduction of a new fee.” Id. Importantly, the agreement mandates all notices
27   required under the agreement to be sent via “telefax, by overnight carrier, or by
     regular or certified mail,” not email. Id. ¶ 22. Therefore, even if NAB was able to
28   modify a fee under the Terms and Conditions (it is not), notice of the modification
     could not be made by email. Id.
                                      13                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   class members could not have suffered any injury ‘as a result of” NAB’s alleged
 2   statements and therefore do not have any Article III standing.” Opp. p. 25. First,
 3   Plaintiff disputes NAB’s characterization. For today, the evidence necessary to
 4   resolve this dispute is common.
 5         Second, NAB’s statement is simply inaccurate even if we assume that NAB’s
 6   alleged disclosures before 2018 were adequate. “[E]ven a well-defined class may
 7   inevitably contain some individuals who have suffered no harm as a result of a
 8   defendant’s unlawful conduct.” Torres, 835 F.3d at, 1136 (9th Cir. 2016) (citing
 9   Newberg on Class Actions § 2:3; Messner v. Northshore Univ. HealthSystem, 669
10   F.3d 802, 823 (7th Cir. 2012) (“[S]ome class members' claims will fail on the merits
11   if and when damages are decided, a fact generally irrelevant to the district court's
12   decision on class certification.”)). Further, this district has long rejected NAB’s
13   argument that Mazza requires all members of a class must have Article III standing,
14   finding that only a named Plaintiff must have Article III standing for a class to be
15   certified, and finding that the ostensibly contrary language in Mazza “comes in a
16   single sentence that cites Second Circuit authority without even acknowledging the
17   earlier Supreme Court and Ninth Circuit authority it is contradicting.” Waller v.
18   Hewlett-Packard Co., 295 F.R.D. 472, 479 (S.D. Cal. 2013) (Rejecting the Mazza
19   argument and collecting authority as of 2013).15 Importantly, since the issuance of
20   Mazza, the Ninth Circuit reaffirmed Bates, holding that “in a class action, [Article
21   III] standing is satisfied if at least one named plaintiff meets the requirements.”
22

23   15
       Indeed, “[t]his single line in Mazza, unexplained and absent any discussion of prior
     Ninth Circuit precedent, directly contradicts Bates [v. United Parcel Service, 511
24   F.3d 974, 985 (9th Cir. 2007)], which was rendered en banc,” and holds that in a
     class action only a named plaintiff must demonstrate Article III standing. Arnott v.
25   U.S. Citizenship and Immigration Services, 200 F.R.D. 579, 584 (C.D. Cal. 2012);
     see Mason v. Ashbritt, Inc., 2020 WL 789570 (N.D. Cal. Feb. 17, 2020) (Discussing
26   Mazza, and collecting more recent authority rejecting NAB’s position). “[Mazza
     cannot have] overruled prior Ninth Circuit precedent—let alone an en banc
27   decision—unless the reasoning or theory of prior circuit authority is clearly
     irreconcilable with the reasoning or theory of intervening higher authority…[t]here
28   is no intervening higher authority in this case.” Id.
                                      14                   17-cv-00586-AJB-KSC
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   Ollier v. Sweetwater Union High School District, 768 F.3d 843, 865 (9th Cir. 2014).
 2             F. Any Definitional Overbreadth Is a Result of NAB’s Conduct in
 3                 This Litigation, and Does Not Defeat Certification
 4          Even assuming, arguendo, that NAB’s newly-produced representations about
 5   its website and terms and conditions are accurate, whether or not NAB’s
 6   representations about its inactivity between September 2017 and October 3, 2018
 7   were sufficient to avoid liability is a merits issue, not a certification issue. See Torres
 8   v. Mercer Canyons, Inc., 835 F.3d 1125, 1138 (9th Cir. 2016). Even assuming that
 9   the class is properly limited to all persons in California who became PayAnywhere
10   merchants prior to September 2017 (rather than October 3, 2018) and were charged
11   Defendant’s inactivity fee, certification should still be granted. “[A]n over-inclusive
12   class definition need not defeat certification entirely” because the Court has broad
13   discretion to narrow an overbroad class to fit within the boundaries of Rule 23. In re
14   NJOY, Inc. Litig., 120 F.Supp.3d 1050, 1093 (C.D. Cal. Aug. 14, 2015); Walker v.
15   Life Ins. Co. of the Southwest, 953 F.3d 624, 634 (9th Cir. 2020) (“Ninth Circuit
16   precedent obligates district courts to tailor class definitions in a way that avoids
17   predominance issues.”) If the Court finds the proposed class overbroad, Plaintiff
18   respectfully requests that the Court exercise its discretion to narrow the definition.16
19   IV.    CONCLUSION
20   For the foregoing reasons, the Court should grant Plaintiff’s Motion for Class
21   Certification in its entirety, appoint Plaintiff Gerald McGhee as class representative,
22   and appoint Plaintiff’s counsel as class counsel in this matter.
23
     16
       An exercise of the Court’s discretion is particularly appropriate where, as here, a
24   defendant’s repeated failure to provide requested information and documents relating
     to the appropriate scope of the class potentially results in very minor definition
25   overbreadth. As discussed above, NAB produced Ms. Lin as its Rule 30(b)(6) witness
     and asked whether she “was aware of a terms and conditions document that predates
26   October 3, 2018 where the pricing and the user agreement are printed directly on the
     terms and conditions without having to go through another link?” Ms. Lin responded
27   “I’m not aware.” Laguardia Decl, Ex. 1, 65:10-18. Now, Ms. Lin’s story is that the
     document dated October 3, 2018 allegedly went live on the PayAnywhere website a
28   year earlier. Doc. 94-2, ¶ 24. NAB’s conduct should not be rewarded.
                                       15                   17-cv-00586-AJB-KSC
           PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
 1   Respectfully submitted:                NICHOLAS & TOMASEVIC, LLP
 2   DATED: December 1, 2020          By:    /s/ Ethan T. Litney
                                            Craig M. Nicholas
 3                                          Alex Tomasevic
                                            Shaun Markley
 4                                          Ethan T. Litney
                                            225 Broadway, Floor 19
 5                                          San Diego, California 92101
                                            Telephone: (619) 325-0492
 6                                          Facsimile: (619) 325-0496
                                            Email: cnicholas@nicholaslaw.org
 7                                          Email: atomasevic@nicholaslaw.org
                                            Email: smarkley@nicholaslaw.org
 8                                          Email: elitney@nicholaslaw.org
 9                                          Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     16                   17-cv-00586-AJB-KSC
         PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
